Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to communications filed on 01/27/2022. Claim(s) 1, 9-11, 17, and 19-20, are amended. The currently pending claims considered below are claims 1-20. The present Office Action was filed on 11/26/2018. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus claim 1-9, 10-16 and 17-20 are directed to at least one potentially eligible category of subject matter, the answer is “yes”: thus, Step 1 of the Subject Matter Eligibility test for claims 18-19 is satisfied. 

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“… determining a percentage of video content viewed by [a] user… determining whether the percentage meets a predetermined threshold for assigning rewards… assign rewards to the user … provide the user with marketplace credit…” limitation steps describing behavior or interactions associated with providing service annotation to data, directed to managing a service, annotation of data items (e.g., social activities, and providers of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Dependent claims 1-20, recite the additional elements of “a rewarded viewing plugin embedded in a third party video player… a processor… a memory … accounting support… ”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of the earlier-identified abstract ideas.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, 10, and 17 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶59]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-16, and 18-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself – in other words, if the Applicant amends “a training data set comprising”, the Applicant’s claims’ limitations “training a cognitive model” would constitute additional technical elements that amount to a practical application but currently do not as the Office will not grant a patent to data but rather to methods, systems, and other .

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103
In the 	event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-7, and 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yehezkel (US 2014/0089068) in view of Bedi (US 8,719,855).

Regarding claim(s) 1, Yehezkel discloses: An apparatus, comprising: 
a rewarded viewing plugin embedded in a third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21); [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

a rewarded viewing video distribution module configured to reward a user for viewed video content, comprising (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]: 

a processor (i.e., a central processing unit (CPU) ); [¶37]

a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising [¶37: memory for processing instructions]: 

present video content to a user via the third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

determine a percentage of the video content viewed by the user based on the processor-executable program instructions of the rewarded viewing plugin embedded in the third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed protocol instructions into an application and link it with a campaign, consistent with applicant specification, ¶21 and wherein the embedded protocol causes display of video content and determines whether a given threshold of video content has been consumed, for example “80%”, and if this threshold has been met, providing a reward to a viewing user consumer) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”, wherein as depicted in ¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

automatically provide the user with marketplace credit to spend the rewards; [¶32: providing rewards such as “tickets for entering an event” or “discount coupon[s]”, based on a viewing user consumer meeting a threshold such as “80%” of content viewing]

Regarding [g]-[h], Yehezkel discloses determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

Regarding [g]-[h], Yehezkel discloses providing rewards based on determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

Yehezkel does not explicitly disclose, as disclosed by Bedi:
determine whether the percentage meets a predetermined threshold for assigning rewards based on comparing a first data record on the processor executing the processor-executable program instructions of the rewarded viewing plugin with a second data record of a promotional campaigns database (i.e. employing a record, such as metadata in tracking the amount of viewed content and correlated it to campaign stipulated rewards, consistent with Applicant specification, ¶28); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]



assign rewards of the promotional campaigns database to the user based on the percentage of content viewed when the threshold is met; [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign, and assigning rewards based on said determining]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [g]-[h] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Regarding claim(s) 10, Yehezkel discloses: An apparatus, comprising: 
a rewarded viewing plugin embedded in a third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21); [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

a rewarded viewing video distribution module configured to reward a user for viewed video content, comprising (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]: 

a processor (i.e., a central processing unit (CPU) ); [¶37]

a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising [¶37: memory for processing instructions]: 

present the video content to a user via the third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

automatically provide the user with marketplace credit to spend the rewards; [¶32: providing rewards such as “tickets for entering an event” or “discount coupon[s]”, based on a viewing user consumer meeting a threshold such as “80%” of content viewing]

Regarding [f]-[i], Yehezkel discloses determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

Regarding [f]-[i], Yehezkel discloses providing rewards based on determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]




Yehezkel does not explicitly disclose, as disclosed by Bedi:
processing video content to integrate accounting support with the video content (i.e., employing metadata records as accounting tools in determining the amount of content a viewing user has consumed) [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

determine a percentage of the video content viewed by the user based on the processor-executable program instructions of the rewarded viewing plugin embedded in the third party video player and also based on the integrated accounting support with the video content (i.e., employing metadata record in determining the amount of content a viewing user has consumed) [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

determine whether the percentage meets a predetermined threshold for assigning rewards based on comparing a first data record on the processor executing the processor-executable program instructions of the rewarded viewing plugin with a second data record of a promotional campaigns database (i.e. employing a record, such as metadata in tracking the amount of viewed content and correlated it to campaign stipulated rewards, consistent with Applicant specification, ¶28); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

assign rewards of the promotional campaigns database to the user based on the percentage of content viewed when the threshold is met; [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign, and assigning rewards based on said determining]

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [f]-[i] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Regarding claim(s) 17, Yehezkel discloses: An apparatus, comprising: 
a rewarded viewing plugin embedded in a third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21); [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

a rewarded viewing video distribution module configured to reward a user for viewed video content, comprising (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]: 

a processor (i.e., a central processing unit (CPU) ); [¶37]

a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising [¶37: memory for processing instructions]: 

provide a rewarded viewing application programming interface (i.e., providing authentication by employing an interface such as an application programming interface (API) in association with reward authentication); [¶20]

transfer data between the rewarded viewing plugin embedded in the third party video player and the rewarded viewing application programming interface (i.e., providing authentication by employing an interface such as an application programming interface (API) in association with reward authentication); [¶20]

present video content to a user via the third party video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21) [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

automatically provide the user with marketplace credit to spend the rewards; [¶32: providing rewards such as “tickets for entering an event” or “discount coupon[s]”, based on a viewing user consumer meeting a threshold such as “80%” of content viewing]

Regarding [h]-[k], Yehezkel discloses determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

Regarding [h]-[k], Yehezkel discloses providing rewards based on determining a threshold of viewed content; [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]
Yehezkel does not explicitly disclose, as disclosed by Bedi:
add accounting information to video content to facilitate viewed video content portion measurement (i.e., employing metadata records as accounting tools in determining the amount of content a viewing user has consumed) [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

determine a percentage of the video content viewed by the user based on the processor-executable program instructions of the rewarded viewing plugin embedded in the third party video player and also based on the accounting information added to the video content (i.e., employing metadata record in determining the amount of content a viewing user has consumed) [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

determine whether the percentage meets a predetermined threshold for assigning rewards based on comparing a first data record on the processor executing the processor-executable program instructions of the rewarded viewing plugin with a second data record of a promotional campaigns database (i.e. employing a record, such as metadata in tracking the amount of viewed content and correlated it to campaign stipulated rewards, consistent with Applicant specification, ¶28); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]

assign rewards of the promotional campaigns database to the user based on the percentage of content viewed when the threshold is met; [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign, and assigning rewards based on said determining]

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [h]-[k] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Regarding claim(s) 2, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1. Yehezkel discloses: wherein the apparatus further comprises a video display. [¶26]
Regarding claim(s) 3, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1. Bedi discloses [a]: wherein the operations performed by the processor further comprise adding accounting information to video content to facilitate viewed video content portion measurement (i.e. employing a record, such as metadata in tracking the amount of viewed content and correlated it to campaign stipulated rewards, consistent with Applicant specification, ¶28); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]
Regarding claim(s) 4, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 3. Bedi discloses [a]: wherein the operations performed by the processor further comprise sending an electronic message comprising the video content with added accounting information (i.e., having a record linked to content consumption amounts as videos are viewed as they are played). [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Regarding claim(s) 5, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1. Bedi discloses [a]: wherein the operations performed by the processor further comprise the value of the video content portion viewed determined as a function of a predetermined threshold (i.e., determining a first threshold amount of viewing proportional to a value of a reward). [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign, and providing proportional credit]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]
Regarding claim(s) 6, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 5. Yehezkel discloses wherein the predetermined threshold further comprises a percentage of the video content (i.e., determining a percentage of content viewed). [¶¶27-29, when a threshold such as “80%” of content viewing is met, a reward is provided to a viewing user consumer]

Regarding claim(s) 7, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1. Bedi discloses wherein the predetermined threshold further comprises a time period (i.e., wherein a threshold of a certain time period is associated with a provided reward); [29:6-11]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]



Regarding claim(s) 9, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1. Yehezkel discloses: wherein third party video player is a third party OVP video player (i.e., an Online Video Player (OVP) corresponding to using a third party enabled content viewer with APIs to facilitate rewards). (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21). [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

Regarding claim(s) 11, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezkel discloses: wherein the apparatus further comprises a rewarded viewing plugin embedded in a third party OVP video player (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21); [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

Regarding claim(s) 12, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezkel discloses: wherein the apparatus further comprises a rewarded viewing plugin implemented using a rewarded viewing SDK (i.e., as embedded within a third party application, wherein a third party employs a Software Development Kit (SDK), to embed a protocol and link it with a campaign, consistent with applicant specification, ¶21). [¶52: wherein “an in-application advertisement will communicate with a native or SDKbased (software development kit-based) payments tool kit for making or receiving digital payments for goods and services. Thus, a user may watch a video within an application and be rewarded for watching the video without being unduly burdened with significant steps for claiming the reward”]

Regarding claim(s) 13, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezkel discloses wherein assign the user rewards further comprises authenticating the user (i.e., authenticating a reward). [¶20]

Regarding claim(s) 14, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezke discloses wherein the operations performed by the processor further comprise providing an interface to a third party user authentication mechanism (i.e., providing authentication by employing an interface such as an application programming interface (API) in association with reward authentication). [¶20]
Regarding claim(s) 15, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezke discloses [a]: wherein the operations performed by the processor further comprise providing an interface to a third party advertisement fraud detection tool (i.e., providing authentication as a fraud detection tool by employing an interface such as an application programming interface (API) in association with reward authentication). [¶20]
Regarding claim(s) 16, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 10. Yehezkel discloses [a]: wherein the predetermined threshold further comprises a number of video frames (i.e., wherein frames correspond to parts of video viewed, such as 80% of viewed content). [¶29]







Regarding claim(s) 18, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 1.  Yehezkel discloses [a]. wherein the operations performed by the processor further comprise sending through the rewarded viewing application programming interface an electronic message comprising (i.e., employing an Application Programming Interface to provide to third parties in association with third parties) [¶20]: 
the total amount of video content in the video (i.e., determining whether a total amount of a video is consumed); [¶29: determining whether a total amount of a video content has been played or not]

Bedi discloses:
the amount of video in the viewed video portion (i.e., wherein determining a first amount of video consumed); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [b] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]
Regarding claim(s) 19, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 17. Bedi discloses [a]: wherein determining the percentage of the video content further includes encoding a unique identifier in each video frame (i.e., employing metadata record associated with tracking video viewing amounts of a user); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Regarding claim(s) 20, Yehezkel-Bedi, as a combination, discloses: The apparatus of claim 19.  Bedi discloses [a]: wherein determining the percentage of the video content further includes decoding the unique identifier from each video frame (i.e., using a reward comprised of a metadata record, tracking viewing user video consumption length); [2:44-3:14, 25:6-26, Claim 8: determining whether metadata records associated with a determined first length threshold of video consumption meets rules of a campaign]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Bedi. One of ordinary skill would have been so motivated to include said mechanism(s) to provide rewards or credits proportional to a viewing user consumer’s content viewing. [2:44-3:14, 25:6-26, Claim 8]

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yehezkel in view of Bedi and further in view of Brody (US 2020/0005349).

Regarding claim(s) 8, Yehezkel-Bedi, as a combination, discloses: apparatus of claim 1. 
The aforementioned combination does not disclose, as disclosed by Brody  [a]: wherein the rewards further comprise a cryptocurrency value (i.e., providing cryptocurrency rewards as a viewing reward for viewing content). [¶¶8, 12]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yehezkel to include mechanism(s) [a] as taught by Brodyi. One of ordinary skill would have been so motivated to include said mechanism(s), [a], to reward bona fide users with secure forms of reward payment that combat fraud, yet are easy to use in digital transactions. [¶¶8, 12]




Response to Arguments
Applicant’s contentions, filed January 27, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 and § 103 have been fully considered..

Rejection of Claims under 35 U.S.C. § 101 
While Applicant’s amended claims arise in application to computer networks, as indicated by the Applicant on page 9 of the Applicant’s response, as summarized in the updated 101 rejection, the Applicant’s claim limitations as a whole are not directed to improving the computer but rather to improving a business practice, providing rewards to consumer users as a consequence of the user’s completion of an advertisement activity, the viewing of content. Consequently 101 rejections of the claims is maintained.

Rejection of Claims under 35 U.S.C. § 103 
Applicant’s contentions with regard to prior art reference are acknowledged. However, pursuant to Applicant’s amendments to the claims and change in grounds over Yehezkel in view of Bedi, necessitated by said amendments, Applicant’s contentions are moot. 

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Chen (US 2017/0270551): encouraging watch, read or listening to (collectively referred to as "access") content and compensating said access; Marcus (US 9,099,152): sharing royalties and other rewards in exchange for consumption of content.
THIS ACTION IS MADE FINAL pursuant to Applicant claim amendments.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682